Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          May 11, 2021




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
                                                                     No. 54600-1-II
 In the Matter of the
 Detention of

 K.C.,

                         Appellant.                           UNPUBLISHED OPINION


         CRUSER, J. — KC appeals a superior court order denying his motion to revise the

commissioner’s ruling imposing 90 days of involuntary treatment for his mental health condition

following dismissal of his nonviolent felony charges. KC argues that the trial court’s factual

findings were not supported by substantial evidence and that therefore, its conclusion that he was

gravely disabled was not supported by the findings.

         We hold that although the State did not provide clear, cogent, and convincing evidence that

that KC was gravely disabled under subsection (a) of former RCW 71.05.020(22) (2019), it did

set forth substantial evidence sufficient to support the trial court’s finding that KC was gravely

disabled as defined in subsection (b) in former RCW 71.05.020(22). Therefore, we hold that the

trial court’s conclusion that KC was gravely disabled was supported by its findings, and the 90-

day involuntary commitment order was properly entered.

         Accordingly, we affirm in part and reverse in part and remand for the superior court to

strike the gravely disabled finding under former RCW 71.05.020(22)(a).
No. 54600-1-II


                                             FACTS

       KC is an individual who has had an extensive history of severe mental health issues that

resulted in several admissions to Western State Hospital and multiple contacts with other mental

health services. In October 2019, KC was arrested and charged with a second degree burglary and

unlawful use of drug paraphernalia following an incident at a pharmacy. During the incident, KC

exhibited behaviors that employees of the pharmacy described as erratic and that made them afraid

to approach him. A trial court found that KC was not competent to stand trial and dismissed the

charges. The trial court ordered KC to undergo evaluation for civil commitment.

       During the intake process, when KC was admitted to Western State Hospital following

dismissal of the felony charges, KC initially denied that he had a history of issues with mental

health. He also denied that he had a present mental health condition. Eventually, however, KC

stated that he had been admitted for treatment on one prior occasion. A physician on KC’s

treatment team noted that KC’s disposition on intake indicated mood lability, rigid and tangential

thinking, with some delusional ideations.

       KC stated that he lived in Spanaway before his arrest, but he did not provide any additional

details regarding his prior living circumstances. In response to questions regarding his plans on

discharge, KC claimed that he owned multiple homes in Spanaway, but he could not provide any

addresses for these residences.

       When asked about his financial circumstances, KC told the psychiatric social worker who

conducted his intake that he was a part owner of a popular fast food chain. He also explained that

he received disability income through social security, but when he was asked what disability the

benefits were based on, KC responded that he did not have a disability. KC also explained that he


                                                2
No. 54600-1-II


had a payee who managed his disability benefits, but he provided two alternate names and could

not or would not provide contact information for either individual.

       Petitioners Benjamin LaLiberte, Ph.D., and Daniel Ruiz-Paredes, M.D., filed a petition for

involuntary treatment. The petitioners initially recommended that KC should be involuntarily

committed to 180 days of treatment because he presented a substantial likelihood of repeating

similar acts to the charged felony offense and because he was gravely disabled. At the hearing on

the petition, however, the petitioners recommended 90 days of involuntary treatment based on

grave disability alone.

       The petition detailed KC’s prior competency evaluations dating back to 2007 and outlined

other significant events in KC’s mental health history. The petition also described the incident that

led to KC’s felony charge as well as KC’s interactions with members of his treatment team since

admission. The information contained in the petition is consistent with the facts stated above.

       Dr. LaLiberte testified on behalf of the petitioners at KC’s commitment hearing. He

described the sole interview he had with KC prior to the filing the petition and noted that the

interview was brief because KC exercised his right to terminate the conversation. In addition to

his brief interaction with KC, Dr. LaLiberte explained that his opinions were also based on Western

State Hospital records from KC’s prior admissions, prior competency evaluations, the police report

from the index felony, treatments notes, and conversations with members of KC’s treatment team.

Following his review of KC’s records and other information, Dr. LaLiberte diagnosed KC with

“schizophrenia by history; a history of alcohol, marijuana, and methamphetamine use; as well as

a provisional diagnosis of intellectual disability.” Sealed Verbatim Report of Proceedings (VRP)

(Nov. 15, 2019) at 6-7.


                                                 3
No. 54600-1-II


          During Dr. LaLiberte’s brief interaction with KC, he observed that KC’s speech was

difficult to understand and indicated some cognitive dysfunction. Dr. LaLiberte asked KC about

KC’s discharge plans and KC responded by saying only that he would return to Spanaway and

concluded the interview at that point. During the interview, KC appeared to have adequate

grooming and hygiene. KC was also alert and polite throughout his contact with Dr. LaLiberte.

          Dr. LaLiberte believed that while some of KC’s symptoms, such as KC’s delusional

statements, lessened since KC’s admission, other symptoms remained. Dr. LaLiberte noted further

that KC lacked insight into his mental condition. Based on the foregoing, Dr. LaLiberte opined

that KC was gravely disabled and that KC’s continued symptoms and lack of insight into his

condition would prevent KC from meeting his essential health and safety needs. Without the highly

structured setting of a treatment facility like Western State Hospital, Dr. LaLiberte testified that

KC’s mental health condition would deteriorate.

          The commissioner found that KC was gravely disabled under both alternative definitions

of gravely disabled in former RCW 71.05.020(22) and ordered 90 days of involuntary treatment.

KC moved for revision before the superior court, arguing that the State did not satisfy its burden

of showing that he was gravely disabled. KC also argued that the commissioner erred in admitting

Dr. LaLiberte’s testimony under ER 703 because the testimony improperly interposed

inadmissible hearsay into the record. The superior court denied KC’s motion to revise the

commissioner’s ruling. KC appeals the order denying his motion to revise the commissioner’s

ruling.




                                                 4
No. 54600-1-II


                                          DISCUSSION

                                     I. STANDARD OF REVIEW

       On a motion to revise a commissioner’s ruling, “the superior court reviews both the

commissioner's findings of fact and conclusions of law de novo based upon the evidence and issues

presented to the commissioner.” State v. Ramer, 151 Wn.2d 106, 113, 86 P.3d 132 (2004). Where

the superior court denies the motion to revise the commissioner’s ruling, it adopts the

commissioner’s findings of facts and conclusions of law. Tedford v. Guy, 13 Wn. App. 2d 1, 12,

462 P.3d 869 (2020). We then review the superior court’s decision on revision, as opposed to the

commissioner’s decision. Ramer, 151 Wn.2d at 113.

       We review the trial court’s decision on involuntary commitment to determine whether the

findings are supported by substantial evidence “and, if so, whether those findings support the

conclusion of law and judgment.” In re Det. of T.C., 11 Wn. App. 2d 51, 56, 450 P.3d 1230 (2019).

The State has the burden of proving that a person is gravely disabled by clear, cogent, and

convincing evidence. In re Det. of M.W., 185 Wn.2d 633, 656, 374 P.3d 1123 (2016). We do not

review a trial court’s decision regarding witness credibility. In re Det. of H.N., 188 Wn. App. 744,

763, 355 P.3d 294 (2015).

                        II. SUBSTANTIAL EVIDENCE OF GRAVE DISABILITY

       Where a trial court has determined that a person is incompetent to stand trial for felony

charges, the charges must be dismissed without prejudice and that person must undergo evaluation

for civil commitment under chapter 71.05 RCW. Former RCW 10.77.086(4) (2019). The

professional person in charge of a treatment facility may then petition for 90 days of involuntary

treatment based on grave disability under RCW 71.05.280(4). Former RCW 71.05.290(3) (2017).


                                                 5
No. 54600-1-II


       A person is “gravely disabled,” as defined under former RCW 71.05.020(22) if, “as a result

of a mental disorder” that person:

           (a) Is in danger of serious physical harm resulting from a failure to provide for
           his or her essential human needs of health or safety; or (b) manifests severe
           deterioration in routine functioning evidenced by repeated and escalating loss
           of cognitive or volitional control over his or her actions and is not receiving
           such care as is essential for his or her health or safety.

Either of the two alternative definitions of “‘gravely disabled’” set forth in former RCW

71.05.020(22) provide a basis for involuntary commitment. In re Det. of LaBelle, 107 Wn.2d 196,

202, 728 P.2d 138 (1986) (quoting former RCW 71.05.020(1) (1979)).

       KC argues that the State failed to set forth clear, cogent, and convincing evidence sufficient

to support the trial court’s findings that he is gravely disabled as defined under former RCW

71.05.020(22)(a) and .020(22)(b). We agree with KC that the trial court’s finding that KC was

gravely disabled as defined under former RCW 71.05.020(22)(a) was not supported by substantial

evidence. However, clear, cogent, and convincing evidence supported the trial court’s finding that

KC was gravely disabled under former RCW 71.05.020(22)(b).

A. GRAVELY DISABLED UNDER FORMER RCW 71.05.020(22)(A)

       1. Legal Principles

       To satisfy its evidentiary burden of demonstrating a grave disability under former RCW

71.05.020(22)(a),

       the State must present recent, tangible evidence of failure or inability to provide for
       such essential human needs as food, clothing, shelter, and medical treatment which
       presents a high probability of serious physical harm within the near future unless
       adequate treatment is afforded. Furthermore, the failure or inability to provide for
       these essential needs must be shown to arise as a result of mental disorder and not
       because of other factors.

LaBelle, 107 Wn.2d at 204-05 (discussing former RCW 71.05.020(1)(a)).

                                                 6
No. 54600-1-II


       It is not enough that the State show a person faces uncertain living arrangements or lacks

financial resources. Id. at 210. To justify involuntary commitment, the State must demonstrate that

the person’s mental health condition renders that person “unable to make a rational choice with

respect to his [or her] ability to care for his [or her] essential needs.” Id. Relevant considerations

include whether an individual has an ability to “form realistic plans for taking care of himself [or

herself] outside the hospital setting,” and whether the individual has an “awareness of hygiene and

routine care.” Id.

       2. Application

       Although the State presented evidence showing that KC’s living arrangements and

financial circumstances upon release were uncertain, the State did not set forth clear, cogent, and

convincing evidence that such uncertain circumstances would lead to a high probability of serious

physical harm to KC. In Labelle, the supreme court cautioned against erroneous commitment of

individuals whose chosen lifestyles do not necessarily fit within “majoritarian values.” Id. at 204.

Rather, the potential for physical harm from an inability to meet basic needs must be sufficiently

severe to justify the “‘massive curtailment of liberty,’” that follows involuntary commitment. Id.

(internal quotation marks omitted) (quoting In re Det. of Harris, 98 Wn.2d 276, 283, 654 P.2d 109

(1982)).

       KC did not describe a concrete plan for release when speaking with Dr. LaLiberte, and he

stated vaguely that he would “just go back to Spanaway,” VRP (Nov. 15, 2019) at 12. KC also

made statements regarding several houses and a business that he owned, which Dr. Laliberte

classified as “possibly grandiose,” and “delusional.” Id. at 14. But the State did not specify any




                                                  7
No. 54600-1-II


physical harm that would follow from KC’s uncertain living circumstances, much less demonstrate

a risk of serious physical harm.

        Here, KC presented with adequate hygiene and grooming during his interview with Dr.

LaLiberte. KC exhibited mumbled speech that was difficult to understand, but he was also alert

and polite during the meeting. The petitioners’ determination that KC would be unable meet his

basic needs on release was largely due to KC’s lack of an adequate discharge plan and several

statements KC made on intake that indicated delusional thoughts regarding his living and financial

circumstances. But the petitioners did not mention or otherwise reference any discrete physical

harm that KC would face as a result of his inability to meet his essential human needs. In Labelle,

the court cautioned that evidence of uncertainty in living or financial circumstances does not alone

warrant involuntary treatment. 107 Wn.2d at 204. Therefore, the trial court’s finding that KC was

gravely disabled under former RCW 71.05.020(22)(a) was not supported by substantial evidence.

B. GRAVE DISABILITY UNDER FORMER RCW 71.05.020(22)(B)

        1. Legal Principles

        To find that an individual continues to be gravely disabled within the meaning of former

RCW 71.05.020(22)(b), the evidence must show: (1) a severe deterioration in routine functioning

and (2) failure to receive treatment that is essential for health or safety. Id.at 205 (discussing former

RCW 71.05.020(1)(b)). To satisfy the first requirement, the State’s evidence of a severe

deterioration in routine functioning “must include recent proof of significant loss of cognitive or

volitional control.” Id.at 208.

        To satisfy the second requirement in former RCW 71.05.020(22)(b), the State must present

evidence that,


                                                   8
No. 54600-1-II


        the individual is not receiving or would not receive, if released, such care as is
        essential for his or her health or safety. It is not enough to show that care and
        treatment of an individual's mental illness would be preferred or beneficial or even
        in his best interests. To justify commitment, such care must be shown to be essential
        to an individual's health or safety and the evidence should indicate the harmful
        consequences likely to follow if involuntary treatment is not ordered.

Id. (emphasis omitted). That is, the individual must be “unable, because of severe deterioration of

mental functioning, to make a rational decision with respect to his need for treatment.” Id.

(emphasis in original). This requirement exists to establish the necessary causal nexus between

“proof of ‘severe deterioration in routine functioning’ and proof that the person so affected ‘is not

receiving such care as is essential for his or her health or safety.’” Id.

        Former RCW 71.05.020(22)(b) incorporates the definition of decompensation and thus

“permits the State to treat involuntarily those discharged patients who, after a period of time in the

community, drop out of therapy or stop taking their prescribed medication and exhibit “‘rapid

deterioration in their ability to function independently.’” Id.at 206 (quoting Mary L. Durham &

John Q. LaFond, The Empirical Consequences and Policy Implications of Broadening the

Statutory Criteria for Civil Commitment, 3 YALE L. & POL'Y REV. 395, 410 (1985)). This alternate

definition of grave disability was added by the legislature to “broaden the scope of the involuntary

commitment standards.” Id. at 205-06.

        2. Application

        The State presented clear, cogent, and convincing evidence that satisfied both requirements

in former RCW 71.05.020(22)(b) and thus supported the trial court’s finding that KC was gravely

disabled under that definition. With respect to the first requirement, the State set forth evidence

that KC experienced a recent loss in cognitive and volitional control. After law enforcement issued

a trespass notice to KC for his actions inside a pharmacy, he returned to the pharmacy several

                                                   9
No. 54600-1-II


hours later and engaged in behavior that staff described as “erratic.” VRP (Nov. 15, 2019) at 15.

When police arrived on the second occasion, they noted KC’s hostile and agitated demeanor. KC

was found incompetent to stand trial for the charges associated with this incident.

       During KC’s admission to Western State Hospital following dismissal of his felony

charges, staff noted that KC exhibited mood lability, “tangential thought processes, perseveration,

and delusional ideation.” Sealed Clerk’s Papers at 55. Although Dr. LaLiberte’s interview with

KC was brief, Dr. LaLiberte observed evidence of KC’s cognitive dysfunction or schizophrenia in

KC’s speech, which was difficult to understand.

       The State also presented clear, cogent, and convincing evidence that satisfied the second

requirement in former RCW 71.05.020(22)(b). The petition for involuntary commitment described

KC’s extensive history of mental illness, including multiple competency evaluations and

admissions to Western State Hospital. However, during KC’s most recent intake interview at

Western State, KC denied that he had a mental health disorder.

       Dr. LaLiberte testified that because KC lacked insight into his mental health condition, “it

would make it very difficult for [him] to independently keep up with his own health and welfare.”

VRP (Nov. 15, 2019) at 15. In particular, Dr. LaLiberte cautioned that if KC is transferred out of

a structured setting before KC had the ability to understand “the severity and extent of his severe

[sic] mental illness and some of his intellectual difficulties that he would, . . . not take medication

and start engaging in the behavior that was documented in that police report, which was kind of

odd, bizarre, not very goal directed.” Id. at 16.




                                                    10
No. 54600-1-II


       KC asserts that evidence that he displayed proper grooming and hygiene during his

interview with Dr. LaLiberte and that some of KC’s symptoms had remitted refutes the State’s

position that KC was gravely disabled under former RCW 71.05.020(22)(b). We disagree.

       In Labelle, the Supreme Court held that the second definition of gravely disabled should

not be interpreted to “exclude those persons whose condition has stabilized or improved, even if

minimally (i.e., is not “escalating”) by the time of the commitment hearing.” 107 Wn.2d at 207.

Therefore, remittance of some of KC’s symptoms does not dispel the State’s evidence regarding

KC’s continued lack of insight and the risk that KC would deteriorate if he were released

prematurely. Taken together, the State’s evidence supported the trial court’s finding that KC’s

condition fell within the definition of grave disability under RCW 71.05.020(22)(b).

                                        CONCLUSION

       We hold that although the trial court’s finding that KC was gravely disabled under former

RCW 71.05.020(22)(a) was not supported by substantial evidence, its finding that KC was gravely

disabled under former RCW 71.05.020(22)(b) was supported by substantial evidence. Because the

finding that KC was gravely disabled as defined in former RCW 71.05.020(22)(b) supports the

commissioner’s conclusion that KC was gravely disabled, we hold that the trial court properly

denied KC’s motion to revise the commissioner’s ruling imposing 90 days of involuntary

treatment.

       Accordingly, we affirm in part and reverse in part and remand for the superior court to

strike the gravely disabled finding under former RCW 71.05.020(22)(a).




                                               11
No. 54600-1-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    CRUSER, J.
 We concur:



 MAXA, P.J.




 VELJACIC, J.




                                               12